TALIC letterhead September 6, 2012 VIA EDGAR Securities and Exchange Commission treet NE Washington, D.C. 20549 Re:Merrill Lynch Variable Life Separate Account, SEC File No. 811-06225 Ø MLLIC Legacy Power, Registration No. 333-47844 Ø MLLIC Estate Investor I & II, Registration No. 033-55678 & 033-55472 Ø MLLIC Investor Life/ Investor Life Plus, Registration No. 033-41830 & 033-41829 Rule 30b2-1 Filing Dear Commissioners: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Transamerica Advisors Life Insurance Company (the “Company”) on behalf of the Registrant, recently sent (or will send) to its policyholders the annual reports dated June 30,2012 for the underlying management investment companies listed below (the “Funds”). This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act: SEMI-ANNUAL REPORT FILINGS: BlackRock SeriesFund, Inc., SEC File No. 811-03091 BlackRock Variable SeriesFunds, Inc., SEC File No.: 811-03290 AIM Variable Insurance Funds (Invesco Variable Insurance Funds) SEC File No.: 811-07452 AllianceBernstein Variable Products SeriesFund, Inc., SEC File No.: 811-05398 Davis Variable Account Fund, Inc., SEC File No.: 811-09293 MFS Variable Insurance Trust, SEC File No.: 811-08326 PIMCO Variable Insurance Trust, SEC File No.: 811-08399 Columbia Funds Variable Series Trust II (formerly Seligman Portfolios, Inc.) SEC File No.: 811-22127 Some of the funds included in each Fund Company’s semi-annual report filings may not be available under every Policy offered by the Registrant. The Company understands that the Funds have filed, or will file, their semi-annual reports with the commission under the separate cover, pursuant to Rule 30d-1. To the extent necessary, these filings are incorporated herein by reference. If you have any questions regarding this filing, please contact me at (727) 299-1830 or Gayle Morden at (727) 299-1747. Sincerely, /s/ Arthur D. Woods Arthur D. Woods Vice President cc: Priscilla Hechler Gayle A. Morden
